[Cite as Johnson-Rome v. Rome, 2017-Ohio-4099.]




                           IN THE COURT OF APPEALS OF OHIO
                              SECOND APPELLATE DISTRICT
                                  MONTGOMERY COUNTY

 ALESIA JOHNSON-ROME                              :
                                                  :
         Plaintiff-Appellant                      :   Appellate Case No. 27200
                                                  :
 v.                                               :   Trial Court Case No. 2014-DR-1094
                                                  :
 WENDELL K. ROME                                  :   (Domestic Relations Appeal from
                                                  :    Common Pleas Court)
         Defendant-Appellee                       :
                                                  :

                                            ...........

                                           OPINION

                            Rendered on the 2nd day of June, 2017.

                                            ...........

DALMA GRANDJEAN, Atty. Reg. No. 0024841, 1 S. Main Street, Suite 1590, Dayton,
Ohio 45402
      Attorney for Plaintiff-Appellant

PATRICIA CAMPBELL, Atty. Reg. No. 0068662, 90 E. Franklin Street, Bellbrook, Ohio
45305
      Attorney for Defendant-Appellee

                                          .............

HALL, P.J.
                                                                                             -2-




       {¶ 1} Alesia Johnson-Rome appeals from the trial court’s final judgment and

divorce decree that, among other things, terminated the parties’ marriage, divided their

assets and liabilities, and allocated parental rights regarding their minor child.

       {¶ 2} Johnson-Rome advances two assignments of error. First, she contends the

trial court erred in adopting a final judgment and divorce decree that materially differed

from a prior in-court agreement. Second, she claims the trial court erred in journalizing

the decree, which had been drafted by opposing counsel, without first verifying each

party’s compliance with a pertinent local rule.

       {¶ 3} The record reflects that Johnson-Rome filed a divorce complaint against

appellee Wendell Rome in November 2014. The matter proceeded to a June 24, 2016

final hearing before the trial court. At the outset of the hearing, the parties stated that they

had reached an agreement resolving all disputed issues. The trial court addressed those

issues with the parties, and the agreement was read into the record. After obtaining

assurances that the parties understood the agreement and that they were entering into it

voluntarily, the trial court directed Rome’s counsel to draft a divorce decree that

incorporated the agreement’s terms. Thereafter, Rome’s counsel submitted the

requested proposed final judgment and divorce decree to the trial court. The decree was

signed by Rome and his attorney. The signature lines for Johnson-Rome and her counsel

contained the handwritten words, “Seen but not signed.” The trial court journalized the

final judgment and divorce decree on June 30, 2016. This appeal followed.

       {¶ 4} We turn first to Johnson-Rome’s second assignment of error. She contends

the trial court violated Mont. D.R. Rule 4.23(B), which sets forth a procedure where, as
                                                                                       -3-


here, a trial court directs one party’s counsel to prepare a final judgment and divorce

decree. The rule provides:

             (B) Contested matters. When the advance preparation of a final

      judgment and decree is not possible because of contested issues, the court

      may direct either party or counsel to prepare the decree following the final

      hearing.

             (1) Unless otherwise directed by the court, counsel for plaintiff shall

      present a proposed decree to the court and opposing party or counsel within

      ten (10) days after the final hearing.

             (2) Opposing party or counsel shall have three (3) days to approve

      or reject the proposed decree. In the event the proposed decree is rejected,

      the opposing party or counsel shall notify immediately in writing his or her

      objections.

             (3) Failure of opposing party or counsel to approve or reject any

      proposed decree will permit the party who prepared the decree to present

      it for journalization. In such instances the proposed decree shall be

      submitted in accordance with this rule.

             (4) Failure to timely submit a decree in accordance with this rule may

      result in the issuance of a citation of contempt to counsel in the case.

             (5) All decrees submitted to the court shall comply with the provisions

      of section (D) of this rule.1


1
 The provisions of section (D) specify items to be submitted with a decree when child
support, spousal support, or dependent health insurance are involved. Johnson-Rome’s
argument on appeal does not implicate section (D).
                                                                                          -4-


       {¶ 5} In her second assignment of error, Johnson-Rome asserts that the trial court

violated Mont. D.R. Rule 4.23(B) by journalizing the decree prepared by opposing counsel

“without first verifying each party’s compliance” with the foregoing provisions. More

specifically, she argues that the “seen but not signed” notation on the proposed decree

should have alerted the trial court “that there was an issue with the Parties’ in-court

agreement” and that the proposed decree did not reflect a “meeting of the minds.”

Johnson-Rome further claims Mont. D.R. Rule 4.23(B) “is explicit that when there is a

failure by the other party and counsel to approve the proposed Decree, then the party

submitting the Decree should ensure that it is submitted to the Court in accordance with

Mont. D.R. 4.23(B)(3).” Johnson-Rome argues:

              * * * Counsel for Appellee did not affirmatively state in any manner

       that the Decree was submitted to the Court in compliance with Mont. D.R.

       4.23. Further, counsel for Appellee did not indicate to the Court that the

       decree had been presented to the opposing party and counsel who failed

       to approve or reject the proposed decree within the time limit prescribed.

       Such failure to affirmatively advise the trial court that the opposing party has

       neither approved nor rejected the proposed decree is misleading and does

       not promote judicial economy.

(Appellant’s brief at 19-20).

       {¶ 6} Johnson-Rome also faults the trial court for not inquiring into the lack of a

signature by her and her counsel. She reasons:

              Further, the trial court herein did not conduct any type of

       investigation, conference or hearing between the parties or counsel to
                                                                                          -5-


       determine why the Decree was not signed by Appellant and her counsel nor

       did the trial court stay the matter pending the presentation of a Decree which

       accurately incorporated the Parties’ in-court agreement. While it is not

       anticipated by any party that the trial court have recall of the intricacies of

       the numerous agreements between the parties who come before it, the

       court should, however, engage in an investigation when presented with a

       proposed entry by one party that the opposing party has either failed or

       refused to sign. By journalizing the Decree in this matter, the trial court

       disregarded the import of D.R. Rule 4.23 by permitting the Appellee to

       circumvent the protection of a rule designed to facilitate judicial economy,

       while ensuring that both parties received the benefit of their agreed upon

       resolution of this case. * * *

(Id. at 20).

       {¶ 7} Upon review, we find Johnson-Rome’s argument to be unpersuasive. The

trial court did not “disregard” Rule 4.23 by failing to investigate the “seen but not signed”

notation on the proposed decree. Rather, the language of Rule 4.23 reveals that Johnson-

Rome disregarded the rule by not affirmatively rejecting the proposed decree and not

providing notice of that fact in writing. Johnson-Rome does not dispute that opposing

counsel provided her and her trial attorney with a copy of the proposed final judgment

and divorce decree, as evidenced by the “seen” notation on the applicable signature lines.

Therefore, opposing counsel complied with Rule 4.23(B)(1). The next provision, Rule

4.23(B)(2), gave Johnson-Rome or her counsel three days to approve or reject the

proposed decree, with a rejection being accompanied by written objections. Johnson-
                                                                                          -6-


Rome does not assert on appeal that she was deprived of the required three days, and

the record reveals no explicit approval or rejection with objections. Johnson-Rome

argues, however, that the trial court should have been alerted to her timely rejection by

the fact that the proposed decree was “seen but not signed.” That notation, however, was

insufficient to constitute a rejection with objections. The fact that the proposed decree had

not been signed by Johnson-Rome and her counsel was self-evident. The “not signed”

notation did not identify why, among any number of potential reasons, the proposed

decree had not been signed. The mere lack of a signature does not constitute a written

rejection with objections, as required by Rule 4.23(B)(2). Therefore, under Rule

4.23(B)(3), the proposed decree was entitled to be submitted for journalization. Although

Johnson-Rome complains about opposing counsel not “affirmatively” advising the trial

court that the proposed decree had been “submitted in accordance with” Rule 4.23, the

rule did not obligate opposing counsel to include such a statement. Rather, Rule

4.23(B)(3) simply states that “the proposed decree shall be submitted in accordance with

this rule.” Johnson-Rome has not identified how submission of the proposed decree

violated the rule. Accordingly, we overrule her second assignment of error.

       {¶ 8} With regard to the first assignment of error, we note that the purpose of

requiring an objecting party to “reject” a proposed divorce decree and to object in writing

is to give the trial court an opportunity to address the disputed issues before journalizing

its decree. Absent a clear rejection in writing with objections, the trial court here had no

obligation sua sponte to cross reference the proposed divorce decree with the terms of

the parties’ on-the-record agreement. By failing to raise below the issues about which she

now complains, Johnson-Rome deprived the trial court of an opportunity to address them.
                                                                                         -7-


Therefore, she has waived her argument about the terms of the proposed divorce decree

differing from the parties’ in-court agreement.2 Kinkel v. Kinkel, 8th Dist. Cuyahoga No.

81890, 2003-Ohio-3023, ¶ 11 (“Hannah had full opportunity to object to the proposed

journal entry but did not do so. She cannot now complain that the journal entry that was

journalized did not conform to the agreements when she did not make the court aware of

her objections.”); Schrock v. Schrock, 12th Dist. Madison No. CA2005-04-015, 2006-

Ohio-748, ¶ 45 (“In the case at bar, appellant failed to reject the allegedly inconsistent

entry, failed to alert the court to a dispute as to the proposed entry and thereafter failed

to seek relief from the trial court when the entry was adopted and filed. It is not the

province of this court to make a factual determination as to the existence or non-existence

of an agreement to extrajudicial terms. Appellant waived her right to challenge the terms

contested in this appeal.”). The first assignment of error is overruled.

       {¶ 9} The judgment of the Montgomery County Common Pleas Court is affirmed.

                                      .............



FROELICH, J. and TUCKER, J., concur.



Copies mailed to:

Dalma Grandjean
Patricia Campbell
Hon. Timothy D. Wood


2 In light of this conclusion, we need not decide whether a direct appeal, as opposed to
Civ.R. 60(B), is a proper vehicle for Johnson-Rome to obtain the relief she seeks. But see
Bissell v. Bissell, 2d Dist. Montgomery No. 26855, 2016-Ohio-3086, ¶ 10-13 (finding that
Civ.R. 60(B) relief was the proper remedy when a purported agreed judgment entry
allegedly differed from the parties’ in-court agreement).